Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-252117, filed on 07/28/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/06/2020 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 09/14/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a first pad connected to one end of the first coil, and a second pad connected to the other end of the first coil; a magnetic sensor chip disposed on a surface of the IC chip and including a first magnetic sensor that detects magnetism in a first axial direction; a first external output terminal; a first conductive wire for connecting the first pad and the first external output terminal; a second external output terminal; and a second conductive wire for connecting the second pad and the second external output terminal.”


8.	The closest prior art references that were found based on an updated search.
Okutsu et al. US 2020/0326390 - The magnetic sensor module (10) has integrated circuit (IC) chip (200) having a first coil (210).
Oka et al. US 2020/0355756 - The sensor has a magnetic detection element (11) that is provided with a power source terminal, a ground terminal and an output terminal which outputs a desired output signal.
Tanabe US 2020/0300936 - An object of the present invention is to reduce the size and cost of a magnetic sensor suitable for closed loop control. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867